             Case 2:21-cv-00038-JM Document 7 Filed 05/04/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                    DELTA DIVISION

RICHARD ALAN DAVIS                                                                   PLAINTIFF
ADC #89568

V.                                  No. 2:21-CV-00038-JM-JTR

TIANTHA A. WESTBROOK, Sergeant,
East Arkansas Regional Unit, ADC                                                  DEFENDANT


                                            ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the objections. After carefully considering these documents and making a de

novo review of the record in this case, the Recommendation is approved and adopted in its entirety

as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      The Complaint is DISMISSED WITHOUT PREJUDICE for failing to state a claim

upon which relief may be granted.

        2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

        3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

        Dated this 4th day of May, 2021.



                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
